                        Case 2:19-mj-01200 Document 1 Filed 07/12/19 Page 1 of 11
        ~
  AO 91 (Rev. 11 / 11 ) Criminal Complaint (approved by AUSA D. Velez                                          C&W#19-085



                                        UNITED STATES DISTRICT COURT
                                                                        for the
                                                       Eastern District of Pennsylvania

                    United States of America                               )
                                   V.                                      )
                            CRAIG LEVIN                                    )       Case No.     1q-12.06            -ty\
                                                                          )
                                                                          )
                                                                          )                                         l 2 19
                                                                          )
                             Defendant(s)
                                                                                                     p      ~
                                                      CRIMINAL COMPLAINT
            I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                          May 2019                     in the county of               Montgomery      in the
        Eastern          District of    ____       ____ , the defendant(s) violated:
                                              _,__lvania
                                          Penns

              Code Section                                                           Offense Description
  Title 18, U.S.C. Sec. 2423(b) and
                                                    Traveling in interstate and foreign commerce for purposes of engaging in illicit
  (e)                                               sexual conduct with a minor.




           This criminal complaint is based on these facts:
 SEE ATTACHED AFFIDAVIT




          0 Continued on the attached sheet.



                                                                                                     Complainant 's signature

                                                                                          Rosemarie Vesci , Special Agent, FBI
                                                                                                      Printed name and title

Sworn to before me and signed in my presence.


Date:   JL-1C     y / d'-f         ~" / /
                                                                                                         Judge 's signature
City and state:                  Philadelphia, Pennsylvania                           David R. Strawbridge, U.S. Magistrate Judge
                                                                                                     Printed name and title
               Case 2:19-mj-01200 Document 1 Filed 07/12/19 Page 2 of 11




                                                                                         I ~- \1. oo - h\
                                      AFFIDAVIT IN SUPPORT OF
                                           ARREST WARRANT


        I, Rosemarie Vesci, being duly sworn, do hereby depose and state:


                                              BACKGROUND

        1. ·      I have been employed as a Special Agent.of the FBI since 2004, and am currently ·

assigned to the Fort Washington Residency Agency. While employed by the FBI, I have investigated

federal criminal violations related to high technology or cybercrime, child exploitation, and child

pornography. I have gained experience through training, my prior employment, the FBI Academy, and

everyday work relating to conducting these types of investigations. I have received training in the area of

child pornography and child exploitation, and have had the opportunity to observe and review numerous

examples of child pornography (as defined in 18 U.S.C. § 2256) in all forms of media including computer

media. Moreover, I am a federal law enforcement officer who is engaged in enforcing criminal laws,

including 18 U.S.C. § 2422(b) and 18 U.S.C. § 2423(a)(b) and (e), I am authorized by the Attorney

General to request an arrest warrant.

        2. ·      This affidavit is being made in support   of a criminal complaint and arrest warrant for
CRAIG LEYIN, d/o/b -               for violations of Title 18 U.S.C. § 2423(b) and (e), Transportation/Travel

to Engage in Illicit Sexual Conduct from in or around May 2019.

        3.        The statements contained in this affidavit are based upon my investigation,

information provided by other FBI agents and law enforcement officers, and on my experience

and training as a Special Agent of the FBI. Because this affidavit is being submitted for the limited

purpose of securing an arrest warrant, I have not included each and every fact known to me concerning

this investigation. I have set forth only the facts that I believe are necessary to establish probable

cause to believe that CRAIG LEVIN has committed violations of Title 18 U.S.C. § 2423(b) and (e),

which prohibit a person from traveling in interstate commerce for the purpose of engaging in any illicit

sexual conduct with another person under the age of 18, and any attempts to do so.
                             Case 2:19-mj-01200 Document 1 Filed 07/12/19 Page 3 of 11




                                                                           PROBABLE CAUSE

                        4.          In April 2019, your affiant received information froni the Minneapolis Division of the,

         FBI, as a result of their investigation into a subject (here in referred to as "AW") who traveled to Cebu,
·---·-·-· ·· --   ---- -· - - ··- - -·   -- -   --   ---   -- ---------·------·-- -·--·--·· -- -   --   -                      -·

       · Philippines, on three occasions in 2016, 2017, and 2018. During the co~rse of at least 1/1/2013 to

          4/3/2019, AW chatted with hundreds of minor females in the Philippines, mostly in the-Central Visayas

          Region. On dozens of occasions, AW caused and paid for the production of child pornography and

          distributed obscene materials to minors in violation of federal law. AW primarily used Facebook to

          communicate with minors and produce and receive child pornography, while using Western Union and

          MoneyGram to pay for child pornography. ·

                        5.           Several minors from the Philippines have been identified and interviewed as a result of

          the aforementioned investigation, which is further descried below, As a result of the identification of

          these minors and.of search warrants conducted, additional Child Sex Tourism actors were identified to

          include the subject of this affidavit, further identified as CRAIG ALEX LEVIN, DOB



                        6.           One ofLEVIN's Facebook pages was identified as Facebook ID 100000047394124 (also

          identified as www.facebook.com/craig.levin.39). According to his Facebook profile, LEVIN is a resident

          of King of Prussia, Pennsylvania, studied education at Pennsylvania State University and was a teacher at

          Lower Merion High. School.

                        7.           A W's Facebook account was searched pursuant to Federal Search Warrant on April 11,

          2019, following his arrest for the production of child pornography. The results of the search warrant

          indicated AW was involved in international child sex tourism in the Philippines. Although LEVIN and

          WOLFF were not direct Facebook "friends," WOLFF was aware of LEVIN and·did communicate with

          Philippine females about LEVIN via Facebook. A review of Facebook accounts associated with AW's ·

          production and distribution of child pornography further identified common/shared contacts between

          LEVIN and AW. Additionally, three Facebook accounts involved in the production and distribution of

          child pornography with AW were found to also be Facebook friends with LEVIN.

                                                                                       2
                     Case 2:19-mj-01200 Document 1 Filed 07/12/19 Page 4 of 11




                8.      In June 2019 LEVIN's Facebook profile (Facebook ID: 100000047394124) was

     reviewed which revealed his lastest post was on 4/24/2019. The "ABOUT" page of his Facebook account

____ !~t~~~he__~~~~?~ing info~a~~n:_~~~the lives_in King of Prussia, Pennsylv~nia,_studied at University of _

     Hawaii, Pennsylvania State University and Northeast High School. The "WORK" and "EDUCATION"

     page of the account listed the followin~:

                -Teacher at Lower Merion High School, Wynnewood, PA from 2000-2007
                -Teacher at Harriton High School, Rosemont, PA from 1987-2000
                -Teacher at Castle High School, Kaneohe, Hawaii from 1984-1987
                -Teacher at Kauai High School, -Lihue, Hawaii from 1980-1984
                -Teacher at Lackey High School, Indian Head, MD from 1977-1979

           9.           According to Customs and Border Patrol travel records, LEVIN has flown internationally

     at least 25 times between 1984 and 2019. This travel includes 14 flights on Asiana Airlines to Seoul,

     Korea, a common lay-over airport for trave!s from New York City to the Philippines.

           10.          Prior to the aforementioned Minneapolis FBI investigation, the International Justice

     Mission (IJM) conducted an undercover operation on 07/09/2018 with the Philippine National Police

     (PNP), and the Women & Children Protection Center (WCPC), Visaysay Field Unit (VFU), into a minor

     (initials JT, herein referred to as "Minor 1," DOB: -             who was sending explicit images of

     herself and other minors via Facebook. As a result of the operation, Minor 1 was arrested by PNP-WCPC

     VFU and another minor victim (age 14 years old, initials JP, DOB -                • herein referenced as

     "Minor 2," was rescued.

           11.          On or about 01/09/2019, Minor 2 was interviewed by an FBI Child Adolescent Forensic

     Interviewer in Cebu, Philippines. During the interview, ~he victim disclosed that she had sex with

     multiple US. adult males, some of which she could not recall their names. Minor 2 stated that during

     some of the sexual encounters Minor 1 was present and would take nude pictures and/or videos of Minor

     2.

           11.          In March 2019, FBI Minneapolis division obtained a federal search warrant for two

     Facebook accounts associated with Minor I. During the review of the search warrant results, numerous
      -                      .
     U.S . and foreign subjects were identified for communicating with Minor 1 while she was a minor. Some

                                                             3
              Case 2:19-mj-01200 Document 1 Filed 07/12/19 Page 5 of 11




of the subjects had requested for Minor 1 to produce and disseminate images of child pornography

involving her and other minor Philipp_ine females. In addition, Minor 1 was communicating with subjects

to arrange meetings with her and other minor Philippine females in order to engage in sex.

      12.         One of the subjects identified for communicating and meeting with Minor l was LEVIN

(Facebook account: 100000047394124/craig.levin.39). LEVIN communicated through his Facebook

account with both of Minor l's known Facebook accounts between May 2017 and December 2018. Some

of the relevant chat logs obtained from these accounts are.as follows:

              12/17/2017: LEVIN= "I am coming to Cebu next month"
                                 "right now I am in the united states"

              01/16/2018: LEVIN= "u have young girl for me?"

              10/08/2018: MINOR 1 = "how about thaty"
                          MINOR 1 = "?"
                          LEVIN = "whats her name?"
                          LEVIN = "and age?"
                          MINOR 1 = "ivy?"
                          MINOR 1 = "13 year oldf"
                          MINOR 1 = "criag?"
                          MINOR 1 = 11 ?? 11
                          LEVIN= "fb name"
                          MINOR 1 = "no fb?"
                          LEVIN = "how about the girl u Brought me last year katherine"
                          MINOR 1 :,; "i bring that girl tommorow morning?'!
                          LEVIN= "she must have fb"

        13.        On or about 04/25/2019, FBI CEOU SA Kelly Clark interviewed Minor 1 in Cebu,

Philippines. During the interview, Minor 1 disclosed the following information as it relates to LEVIN:

        •     Minor 1 identified the picture from LEVIN's Facebook page and stated she had met him in

              person.

        •     Minor 1 stated that in 2018, Minor 2 asked Minor 1 to go to the ABC Hotel in Cebu,

               Philippines off of Romas Street, to meet LEVIN. Once they arrived, Minor 1 went to the

              b_athroom where she remained while LEVIN and Minor 2 had sex. Minor 1 knew that they

               (LEVIN and Minor 2) were having sex because she could hear them moaning through the

               bathroom door. While in the bathroom, Minor 1 got onto LEVIN's laptop and logged onto her


                                                     4
                 Case 2:19-mj-01200 Document 1 Filed 07/12/19 Page 6 of 11




                 Facebook account. After LEVIN and Minor 2 were finished having sex, LEVIN gave Minor

                 1 and Minor 2 each 1,500 Philippine Pesos (PHP).

             •   The name "KATHERINE" who was referenced in the chat logs was a 15 year old who Minor

                 1 knew LEVIN_had sex with -and the female depicted within the 3 pictures Minor 1 sent to

                 LEVIN was "MARA".

           14.       On or about 05/09/2019, FBI Legat Manila received information from Philippine Bureau

 of Immigration regarding LEVIN's travel to the Philippines. According to the infonnation received,

 LEVIN most recently travelled to and arrived in the Philippines on 05/08/2019. It appears as though

· LEVIN frequently· travels to the Philippines and spends approximately 2 months there each time he

 visits.

           15.       On or about 05/13/2019, FBI CEOU conducted additional open sources searches to

 include social media. From the information found, LEVIN has a Twitter account under the name 11 craig

 levin" (usemame: "levdog24"). The picture matches the identity ofLEVIN's known Passport photograph.

 From the information posted on Twitter, LEVIN states he is a "high school teacher" ·and his location is

 "Philadelphia/Philippines". LEVIN's aforementioned Facebook account (aka craig.levin.39) is still active

 and he most recently posted a picture of himself on 04/24/2019. The picture matches the. identity of

 LEVIN's known Passport photograph.

           16.      On or about 05/17/2019, SA Clark prepared and disseminated all aforementioned

 inf(?rmation to the Philippine Internet Crimes Against Children Center (PICACC) and PNP-WCPC VFU

 via email. Along with the information disseminated, it was requested for the Philippine authorities to

 assist in locating LEVIN's whereabouts in the Philippines.

           17.      SA Clark was informed by PNP-WCPC VFU Captain Nino Ibo via email of the

 following: On 5/24/20 19 at approximately 6:10pm, WCPC-VFU arrested U.S. citizen CRAIG ALEX

 LEVIN at Horizon 101 Condotel, Gen.Maxilom, Cebu City, Philippines, while bringing ~ minor victim,

 (herein referenced as Minor 3), a 15 year old Philippine female, to his hotel. The arresting officers



                                                        5
            Case 2:19-mj-01200 Document 1 Filed 07/12/19 Page 7 of 11




recovered the following subsequent to LEVIN's arrest: one black keypad Samsung cell phone; 13,532

Philippine peso bills; and assorted ATM cards, including the key of his rented room in Horizon 101.

      18.        On or about 05/27/2019, PNP-WCPC VFU filed two complaints for violation of Section

10 (b) and (c) of RA 7610 and Section 4 (a) Qualified by Section 6 (a) as amended by RA 10364, before

the office Honorable Cesar Gariando, Cebu City Assistant Prosecutor. LEVIN filed a waiver requesting

for his preliminary investigation.

      19.        On or about 5/29/19, Minor 2 was interviewed by Fredrick Tupaz,. a police officer with

the Philippine National Police and provided the following information :

            o    Minor 2 advised she will be entering the 10th grade in June of 2019. She is the oldest of

                 two children in her family. Minor 2 was shown a photo of LEVIN and identified the

                 photo of LEVIN as the man she knew as Craig.

            o    Minor 2 stated her Facebook friend named Coleen introduced her to LEVIN ·in April

                 2018. Minor 2 met LEVIN at the ABC Hotel in Cebu, the Philippines and in April 2018,

                · Minor 2 had sex with LEVIN. She was paid 1000 pesos by LEVIN for having sex with

                 him and she was 14 years-old at that time.

            o    Minor 2's friend Coleen had previously taken nude photos of Minor 2, which Coleen had

                 sent to a man named Charlie Green, another foreigner Minor 2 had sex with in Cebu.

                 Coleen maii:itained these nude photos of Minor 2 on her phone and subsequently sent the

                 nude photos to LEVIN. Coleen sent two separate sets of nude photos of Minor 2 to

                 LEVIN.

            o    Coleen received 1000 pesos from LEVIN for one set of Minor 2's nude photos and 1005

                 pesos from LEVIN for the second set of Minor 2's nude photos. Minor 2 did not get any

                 money from the first payment from LEVIN to Coleen, only a drink at a fast food store.
                          .                               .
                 She did receive 200 pesos for the second set of her nude photos Coleen sent to LEVIN.

            o    Minor 2 advised she went to LEVIN's room at the ABC Hotel in Cebu seven times. She

                 had sex with him four of the times she went to see him. Minor 2 advised she was scared

                                                     6
               Case 2:19-mj-01200 Document 1 Filed 07/12/19 Page 8 of 11




                                                                               .                 .                        .
                  when she went to LEVIN's room as you needed a key card to swipe out of the room.

                  LEVIN was a big man so she had sex with him because she was scared he would hurt her

                  if she didn't. Minor 2 advised there was another juvenile girl named "Rosegin" (16 years
                 - ---·- -   ... - - -· - ---·-- - ..   -   -   -   - · - · - ·-·---··-- - - - - - - - ---·-   . ..   -       .   .

                  old) who also took nude photos of herself and sent them to LEVIN. She Hves near

                  Coleen in Cebu and she was arrested (not further described by Minor 2). LEVIN used a

                  money remitting company named M Lhuillier to send money to Coleen. Another

                  juvenile Minor 2 identified as knowing LEVIN is a girl named "K.M."

20.      On or about 06/06/19, Bangkok FBI Assistant Legal Attache Joe Fonseca (ALAT Fonseca), met

with members of the Philippine National Police (PNP) at the Women & Children Protection Center,

Visayas Field Unit, Cebu, the Philippines, to review evidence and discuss the victim interviews conducted

by the PNP with regards to the 05/24/2019 arrest of LEVIN, who was charged with being an adult in the

presence of a child. ALAT Fonseca obtained the following information from PNP officers Fredrick

Tupaz and Reva Vicariat~, from the affidavit they filed with the Philippines court, following their

interviews with two juveniles (Minor 2 and Minor 3) who advised they had sexual intercourse with

LEVIN:

         21.      On or about 5/25/19, Vicariato interviewed the 15-year-old victim (Minor 3), who had

been recovered by the PNP in the presence of LEVIN on 5/24/19, while they were both inside the elevator

at the ABC Hotel in Cebu. At that time, LEVIN was charged under a Filipino law which m~kes it a crime

to be an adult in the presence of a child (without legal custody). Minor 3 provided Vicariato with the

following information:


         22.      Minor 3 has known LEVIN since 2018. She was introduced to LEVIN by her friend

from Facebook, a friend she identified as Chistinej oy. Christinejoy had already known LEVIN and told

LEVIN about Minor 3. LEVIN subsequently contacted Minor 3 via Facebook Messenger (FB

Messenger). In this FB Messenger contact with Minor 3, LEVIN told Minor 3 he wanted to have sex

with Minor 3 and he would pay for her to take a taxi to his hotel for the purpose of having sex. LEVIN


                                                                    7
           Case 2:19-mj-01200 Document 1 Filed 07/12/19 Page 9 of 11




told Minor 3 to also bring a friend. Minor 3 and LEVIN had sex at his hotel room in approximately May

2018. Minor 3 also had sex with LEVIN in approximately May 2019.

        23 .     Minor 3 confinned she also met LEVIN three times in May 2019 - on 5/21/19, -5/22/19
                                                                                                            -   -   - --·· -   -·-·-·

and 5/24/19. Minor 3 had sexual intercourse with LEVIN on 5/21/19 and 5/22/19 but LEVIN was

arrested on 5/24/19.before they could have sexual intercourse. LEVlN paid her 1,000 Philippine pesos

each time he had sex with her. LEVIN also paid for her taxi cab ride to his hotel, the ABC hotel in Cebu,

at least once. LEVIN also gave Minor 3 chocolate and soap the first time she met him for sex.

        24. .    After the second time they had sex in May ~O 19, on 5/22/19, LEVIN told Minor 3 she

would have to get a fake JD in order to get into the ABC Hotel the next time. The guard at the hotel told

LEVIN she (Minor 3) would not be let in any more unless she had an ID stating her age. LEVIN met

Minor 3 at a 711 near his hotel and took her to Colon to get her ID. LEVIN took the photo of Minor 3 he

then used to obtain a fake ID for her. They did not physically obtain the Fake ID that day (5/22) but

Minor 3 only provided a picture for the fake ID.

        25.      On or about 5/24/19, at approximately 6:00 a.m., LEVIN texted Minor 3 and told her to

meet him at 1:00 p.m.,   a,s he had the fake ID available.   This was the day Minor 3 was recovered and
           .                                                                                          .
LEVIN was arrested. When Minor met LEVIN, at a business down the street from his hotel, he gave

Minor 3 the fake ID he had made for her. The ID stated she was 19 years old. LEVIN told Minor 3 to

meet down the street, at a business, as opposed to at his hotel. They both then walked to the hotel

together but entered the hotel separately. She gave her ID to the guard who then gave the ID to the front

desk at the hotel.

        26.      On or about 6/6/19, ALAT Joe Fonseca was advised by the Philippine Nati~nal Police

(PNP) a number of items were recovered in LEVIN's room at the ABC Hotel in Cebu after the execution

of a search warrant by the PNP. ALAT F oriseca attended a meeting at the PNP Women and Children

Protection Center, Visayas Unit, in Cebu, Philippines. During the meeting, the PNP advised they

recently executed a search warrant on a hotel room at the ABC Hotel in Cebu, following the arrest of

Levin. Recovered during the search were a number of items from this hotel room, to include, without

                                                       8
            Case 2:19-mj-01200 Document 1 Filed 07/12/19 Page 10 of 11




 limitation: - U.S. passport of Craig Levin; - credit cards in the name of Craig Levin; - handcuffs; -

- lubricant oil; - women's underwear; and - two notebooks. Within these two notebooks are the names of

 more than 70 females. There are also notations for amounts of money and dates. These two notebooks
                                    -···· - - -- - - ··· ---· ·- -- - - - -

 remain in the custody of the PNP. Notations found within the two notebooks are as follows:



     •   Girls' names and a number in parentheses next to each name (s~ch as Sheila (15), Cindy (12),
         Mageco (12), Marie (13), Desiree (14), Maribel (15), Noella (16), and Rosell (17);
     •   Each girl has five c~tegories listed under their names, with a number next to each category; the .
         categories were "Face", "Body", "Personality","Age" and "Sex".(note: most numbers observed
         next to each category were from 7-1 O);
     •   On a page with the names of numerous girls was the notation of "New" followed by 66 girls'
         names, and "Overnight" followed by the names of 13 girls;
     •   One notebook had the date range for girls as "2015 - 2016";
     •   The name '.'Honey Mae" was listed above several of the girls' names (note: there are a number of
         girls' names and initials listed above the girls names with numbers in parenthesis, including the
         initials ''F.B.");
     •   "Kate and sister (15 + 16)";        _                                                  .
     •   "Mie", listed as "13-14" (Note: one juvenile victim interviewed in the case against Craig Levin
         advised she has had sex with Levin and she is known to use the nickname "Mie");
     •   Notation as to "Virgin- 12", "Repeat- 25" and "Overnight - 3 Jen; Shelly, Coriz";
     •   Notation as to "13-12 yr. olds - 10"; and
     •   Reference of girls with a date period back to 2012 ("Shalley (20) (2012- 2015)").


         27.      Adi;ninistrative subpoenas were.issued for Levin's aforementioned Facebook account,

 along with several money remitters often used to send money to overseas. The subpoena results include

 various wire transfers sent by Levin to the Philippines. In addition, the results of these subpoenas yielded

 a common IP address, 76.99.86.200, which was used by Levin to access his Facebook account in April

 2019, and was also used on various occasions to access at least two of the money remitting services he

 used to send money to the Philippines. The IP address used by Levin to access these services belongs to

 Comcast, who provided records confirming the following subscriber information for the relevant dates

 and times requested: Craig Levin,


         28.      According to subpoena results obtained from Western Union, Levin sent approximately

 46 wire transfers to ·the Philippines between 1/18/1 7-4/9/19. (Each of these records incltJdes his home
                                                                                                         '
 address, and most include his DOB for ID verification). Approximately twelve ·ofthese transfers were

                                                       9
         Case 2:19-mj-01200 Document 1 Filed 07/12/19 Page 11 of 11
          case 2:19-mj-01200 Document 1 Filed 07/12/19 Page 11 of 11



sent online utilizing IP address 76.99.86.200 and the remainder of the transactions were sent from either

Walgreens (119 E. Dekalb Pike King of Prussia, PA) or Giant Food Store (310 S. Henderson Rd. King of

Prussia, PA).

        29.      The aforementioned records demonstrate that Levin accessed his Facebook account and

several money remitting services in April 2019 from the King of Prussia area prior to his May 2019 trip to

the Philippines. Levin is facing charges of violation of Republic Act 7610 or the Child Abuse Law and

RA l 0364 or the Qualified Human Trafficking Act as a result of his arrest in the Philippines on or about

May 24, 2019.

                                               CONCLUSION

         30.     Based on the facts set f ort'n above, 1 have pro'oa'o\e cause to be\ieve t'nat violations of l %

 U.S.C. § 2423(b) and (e), Transportation/fravel to Engage in Illicit Sexual Cojduct, have been

 committed by CRAIG LEVIN. I therefore respectfully request the issuance of an arrest warrant.




                                                             Rose Vesci
                                                             Special Agent, Federal Bureau of
                                                             Investigation


 Subscribed and sworn to me this 12th
 day of July 2019.

 BY THE COURT:


 ffi:~tltb                      u.0 Mr
 HONORABLE DAVID R. STRAWBRIDGE
 United States Magistrate Judge




                                                        IO
